NOTE: ThiS order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
NORGREN INC.,
Appellant,
V.
INTERNATIONAL TRADE COMMISSION,
Appellee,
AND
SMC CORPORATION AND
SMC CORPORATION OF AMERICA,
Interven0rs.
2011-1349
On appeal from the United States Internati0na1 Trade
C0mmissi0n in Investigati0n N0. 337-TA-587.
ON MOTION
ORDER
Up0n consideration of the unopposed motion of SMC
C0rp0rati0n and SMC C0rp0rati0n of A1nerica for leave to
intervene,
IT ls ORDERED THAT:

NORGREN V. ITC 2
The motion is granted The revised official caption is
reflected above
FOR THE COURT
.-JUN 0 2 2011 131 mm H0rba1y
Date J an Horba1y
C1e1'k
ccc Car1 F. Manthei, Esq. F|LED
Mar1< B. Re@S, Esq. "”‘1ES'é§'B'é’¢fAiF